Citation Nr: 0512461	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  95-35 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disorder, including as due to undiagnosed illness.  

2.  Entitlement to service connection for respiratory 
disorder, including as due to undiagnosed illness.  

3.  Entitlement to service connection for multiple joint 
pain, including as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968, from October 1990 to September 1991 and the 
veteran has periods of active duty while serving in the 
Kentucky Army National Guard from December 1982 to June 1996.  

This appeal arises from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for 
gastrointestinal disorders, a lung condition due to exposure 
to environmental hazards in Southwest Asia, migraine 
headaches and joint pain.  

The veteran limited the issues he appealed to those of 
service connection for gastrointestinal disorders, pulmonary 
impairment, and multiple joint pain in his October 1995 
substantive appeal.  

The Board of Veterans' Appeals (Board) remanded the claims 
for additional development in November 2001.  The Court in 
Stegall v. West, 11  Vet. App. 268 (1998) held that a remand 
by the Board confers on the veteran as a matter of law, the 
right to compliance with the remand orders.  It imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  The Board has reviewed the claims folder and 
determined the development ordered was not completed for 
reasons which will be addressed in the body of the remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claims were remanded, in part, to obtain 
medical opinions addressing the etiology of the veteran's 
gastrointestinal and respiratory disorders, and joint pain.  
The Board has concluded the VA examination reports and 
records are inadequate for rating purposes.  When an 
examination report does not include sufficient detail it must 
be returned as inadequate for rating purposes.  38 C.F.R. 
§ 4.2 (2004).  

The veteran originally claimed service connection for 
gastrointestinal disorders he claimed began during his 
service in the Persian Gulf War.  June 1991 service medical 
records noted the veteran reported chronic diarrhea.  VA 
records subsequently diagnosed possible Crohn's disease.  The 
claim was remanded to provide a VA gastrointestinal 
examination and to request a medical opinion.  After the 
veteran was examined by VA in February 2003 and an opinion 
obtained, additional records were received.  They included a 
September 1998 endoscopy revealing diagnosis of severe 
ulcerative esophagitis, with stricture, sliding hernia and 
multiple gastric ulcers.  In addition, June 2004 VA progress 
notes included an assessment of chronic diarrhea that was a 
probable element of dumping syndrome given the veteran's 
history of gastrointestinal surgery.  Those records which 
include extensive testing were not available to, or reviewed 
by, the VA examiner prior to rendering her opinion.  

Also, a review of the veteran's medical records reveals he 
had abdominal surgery prior to his second period of extended 
active service, which began in October 1990.  March 1986 VA 
records included past history of an upper gastrointestinal 
bleed.  A March 1986 VA hospital discharge summary included a 
final diagnosis of possible peptic ulcer disease.  When the 
veteran was examined by VA in August 1989 he listed treatment 
for an obstructed bowel and gallbladder, in approximately 
1986 by a Dr. N.  The veteran also listed on a separate sheet 
of paper having bowel surgery in 1984 to 1986 by Dr. C.  The 
records from Dr. N and Dr. C are not currently in the claims 
folder.  On his June 1990 Report of Medical History, the 
veteran listed having adhesions of his intestines from an 
appendix operation.  

These findings raise the question of whether the diarrhea 
noted in service was related to the surgeries performed prior 
to his second period of active duty which began in October 
1990.  A medical opinion is required to determine if the 
veteran's current gastrointestinal disorders pre-existed his 
second period of service, and if so, were aggravated in 
service.  

The medical records reveal the veteran first complained of a 
cough after his period of service in the Persian Gulf War.  
He contended it was related to his service in the Gulf.  VA 
and private evaluations include diagnosis of bronchitis, 
asthma and sinusitis.  In June 1991 the veteran denied any 
history of a cough.  The VA examiner in September 2000 noted 
the cough first began some 6 weeks prior to a December 1992 
evaluation.  The VA examiner in September 2000 related the 
veteran's cough not to events in the Persian Gulf, but 
possibly to his history of reflux disease.  He stated there 
was a possible causal relationship between the veteran's 
development of asthma and a history of reflux disease.  

To answer these questions, the claims must again be remanded 
to obtain medical opinions addressing the etiology of the 
veteran's current gastrointestinal disorders and respiratory 
disorders.  This must include asking if there was any 
aggravation in service of his gastrointestinal disorders.  

The veteran is also seeking service connection for joint pain 
of the lumbar spine, right shoulder, and wrists.  In June 
1991 the veteran reported having joint pain.  VA examination 
in August 1999 included diagnosis of arthralgias of the 
joints related to his Persian Gulf War service.  Since that 
examination, a VA bone scan in July 1997 revealed 
degenerative joint disease in both wrists, the right shoulder 
and the anterior aspect of the L4 vertebral body.  Prior to 
that date, no degenerative joint disease or arthritis was 
found on X-rays.  The veteran should be evaluated by an 
orthopedist to determine if the degenerative joint disease 
first found in July 1997 is related to the joint pain noted 
in service.  

Accordingly, the case is REMANDED for the following actions:  

1.  The veteran should be asked to 
provide the addresses of Dr. Michael 
Needleman and Dr. B. Canfield who treated 
him for a bowel obstruction in 1984 or 
1986.  With any necessary authorization 
from the veteran, VA should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran which 
have not been previously secured.  

2.  The veteran should be afforded a VA 
gastrointestinal examination by a 
specialist to determine the etiology of 
the veteran's current gastrointestinal 
disorders.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  

The examiner should be informed that the 
veteran's verified periods of active 
service are from February 1966 to January 
1968 and from October 1990 to September 
1991.  The veteran also served in the 
Army National Guard with short periods of 
active duty and active duty for training.  
There are no medical records from his 
National Guard service.  

In addition to examining and interviewing 
the veteran, the physician in his review 
of the veteran's medical records is asked 
to specifically review the following 
medical records:  March 1986 records of 
past history of upper GI bleed and 
possible peptic ulcer disease, any 
records from Dr. Needleman and Dr. 
Canfield in 1984 or 1986 of treatment for 
bowel obstruction, June 1990 VA 
examination report noting history of 
adhesions subsequent to an appendix 
operation, June 1991 service medical 
records containing complaints of 
diarrhea, September 1994 VA records 
noting diarrhea had essentially resolved, 
a September 1998 report of endoscopy from 
Audubon Hospital, September 1998 and 
April 1999 letters from Dr. James 
Cundiff, a January 2000 endoscopy report 
from Audubon Hospital, February 2001 
records of hospitalization at Audubon 
Hospital, June and March 2003 letters 
from Dr. Walker, and June 2004 progress 
notes from VA Louisville noting "chronic 
diarrhea-probable element of dumping 
syndrome give GI surgery."  

The specialist is asked to diagnose any 
current gastrointestinal disorders.  

For each gastrointestinal disorder 
diagnosed the specialist is asked to 
answer the following questions:  

What is the onset date of the currently 
diagnosed gastrointestinal disorder?

If the gastrointestinal disorder 
preexisted the veteran's service from 
October 1990 to September 1991, did the 
diarrhea noted in service medical records 
represent an increase in the underlying 
pathology of the gastrointestinal 
disorder?  

3.  The veteran should be afforded a VA 
respiratory examination by a physician to 
determine the etiology of the veteran's 
current respiratory disorders.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  

The examiner should be informed that the 
veteran's verified periods of active 
service are from February 1966 to January 
1968 and from October 1990 to September 
1991.  The veteran also served in the 
Army National Guard with short periods of 
active duty and active duty for training.  
There are no medical records from his 
National Guard service.  

In addition to examining and interviewing 
the veteran, the physician in his review 
of the veteran's medical records is asked 
to specifically review the following 
medical records:  June 1991 service 
medical records in which the veteran 
denied having a cough, December 1992 
private medical records noting a six week 
history of a cough, with diagnosis of 
bronchitis, and subsequent records of 
diagnosis of asthma and sinusitis.  

The physician is asked to diagnose any 
current respiratory disorders.  

For each respiratory disorder diagnosed 
the physician is asked to answer the 
following question:  

Is it at least as likely as not (50 
percent chance) the currently diagnosed 
respiratory disorder had its onset in 
service?

Is it at least as likely as not (50 
percent chance) that the currently 
diagnosed asthma is causally related to 
reflux disease?

4.  The veteran should be afforded a VA 
orthopedic examination by a physician to 
determine the etiology of the veteran's 
current degenerative joint disease of the 
right shoulder, wrists, and lumbar spine.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  

The examiner should be informed that the 
veteran's verified periods of active 
service are from February 1966 to January 
1968 and from October 1990 to September 
1991.  The veteran also served in the 
Army National Guard with short periods of 
active duty and active duty for training.  
There are no medical records from his 
National Guard service.  

In addition to examining and interviewing 
the veteran, the physician in his review 
of the veteran's medical records is asked 
to specifically review the following 
medical records:  June 1991 service 
medical records, April 1993 VA 
examination report, and July 1997 VA bone 
scan.  

Is it at least as likely as not (50 
percent chance) that the currently 
diagnosed degenerative joint disease of 
the right shoulder, wrists and lumbar 
spine began in service or during the 
initial post service year?


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


0000000000action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




